Hoke, J.,
dissenting as to claims of.E. A: Grlazener and Jack Fisher: It is not contended in this case tbat tbe two employees, E. A. Grlazener and Jack Fisher, are'entitled to a common-law lien on this lumber nor to a lien under tbe sections of tbe Revisal of 1905 and tbe decisions construing tbe same. It was for this very reason and because an ordinary laborer, working as an employee in these large lumber enterprises, fre-. quently was unable to find bis paymaster and lost tbe fruits of his labor altogether, tbat tbe Legislature of 1913 enacted tbe statute which now controls tbe matter. Laws 1913, ch. 150, sec. 6, and appearing in Gregory’s supplement, sec. 2023a, ■ In tbe section referred to it is provided : “Tbat every person doing the work of cutting and sawing logs into lumber, getting out wood pulp, acid wood, or tan-bark, shall have a lien upon the lumber for tbe amount of wages due them, and such liens shall have priority over all other claims or liens upon said lumber except as against a purchaser for full value and without notice thereof,” etc. After making provision for. tbe method of making said lien efficient, in ordinary instances, and which has been pursued in these claims, tbe section provides further, tbat “If tbe owner of the lumber cannot be *681located, the notice may be given by attaching the same to the pile of lumber, wood,, etc., and any one buying the lumber after that shall be affected with notice of the claim.”
On the facts in evidence, which are very fairly set forth in the opinion of the Court, it appears that the lumber company, owning large timber interests, a tramroad, cars, sawmill, shops, etc.,' engaged in getting out lumber, turned the plant and all the rolling stock, machinery, implements, etc., over to one Donald Campbell, who was to take charge of and operate the same, place the lumber on the yard, and be paid for it by the thousand feet after it was piled, etc. The company and Campbell have fallen out and are in litigation as to some differences between them, and while this suit is being investigated, these laborers, who have done the work, are kept out of their pay and, if this decision stands, are likely to lose it altogether.
To my mind, it is not the correct nor permissible construction of this statute to restrict its 'operation to laborers who worked at or with the saws. These men were all engaged in one common enterprise of “cutting and sawing logs into lumber or getting out wood pulp, or acid wood,” etc., .these terms having reference to and including everything done by them as common employees and contributing to the result. Fisher, who helped keep the tramroad in order,’ by which the logs were conveyed to the mill, and Grlazener, who kept the rolling stock in repair and sharpened the tools, are just as much engaged in cutting and sawing logs into lumber or getting out wood pulp, etc., -as the men who handle an axe or feed the machinery in the mill.
There is no finding in the record that the company is “a purchaser for value and without notice,” the only exception made by the law, and this being true, these men are within the mischief and, by correct interpretation, within the meaning of the statute, and, in my opinion, their claims should also be allowed.
Walker, J., concurs in this dissent.